     Case 3:14-cv-00857-JAH-BLM Document 67 Filed 06/16/20 PageID.899 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MOJDEH OMIDI AND AURORA                           Case No.: 14cv00857 JAH-BLM
      TELLERIA, individually and on behalf of
12
      others similarly situated,                        ORDER VACATING HEARING
13                                     Plaintiff,
14    v.
15
      WAL-MART STORES INC., a Delaware
16    corporation, et. al.,
17                                   Defendant.
18
19         After a careful review of the parties’ submissions, the Court deems Defendant
20   FirstSight Visions Services Inc.’s motion to dismiss (Doc. No. 59) and Defendant Wal-
21   Mart Stores, Inc.’s motion to dismiss (Doc. No. 60) suitable for adjudication without oral
22   argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY ORDERED the motions
23   are taken under submission without oral argument and the hearing set for June 22, 2020 is
24   VACATED. The Court will issue an order in due course.
25   DATED:      June 16, 2020
26                                                  _________________________________
                                                    JOHN A. HOUSTON
27                                                  United States District Judge
28

                                                    1
                                                                              14cv00857 JAH-BLM
